Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 29
wherein the device is provided with a transmission between the intermediate ring and the component connected to the drive in order to drive the intermediate ring, wherein the transmission is a contactless transmission, and either the inner ring or the outer ring is a driven bearing ring, which is driven via said component connected to the drive, wherein the transmission comprises one or more permanent magnets which rotate along with the driven bearing ring and a braking ring which is connected with the intermediate ring, the braking ring containing a ring of non-magnetic yet electrically conductive material, in such a way that there is a gap between the one or more permanent magnets and the braking ring.

Claim 36
wherein the device is provided with a transmission between the intermediate ring and the component connected to the drive in order to drive the intermediate ring, wherein the transmission is a contactless transmission, and either the inner ring or the outer ring is a driven bearing ring, which is driven via said component connected to the drive, wherein the transmission comprises one or more permanent magnets which rotate along with the driven bearing ring, wherein the driven bearing ring is connected with a concentric first ring with permanent magnets, the intermediate ring is connected with a concentric ring with pole pieces and the non-driven bearing ring is connected with a concentric second ring with permanent magnets.
Claim 40
wherein the device is provided with a transmission between the intermediate ring and the component connected to the drive in order to drive the intermediate ring, wherein the transmission is a contactless transmission, and either the inner ring or the outer ring is a driven bearing ring, which is driven via said component connected to the drive, wherein the intermediate ring is slowed down in a contactless manner by an electromagnetic force,  wherein the intermediate ring is connected with a ring made of non-magnetic yet electrically conductive material and  wherein the device with the bearing-in-bearing is provided with a stationary electromagnet in such a way that between the ring and the electromagnet a gap is present across which the electromagnet can create an electromagnetic field in the ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656